Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 1 of 35 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

        ROBERT D. EVANS, individually                         Case No.:
        and on behalf of all others similarly situated,
                                                              CLASS ACTION
                Plaintiff,                                    COMPLAINT JURY
                v.                                            TRIAL DEMANDED


             HILLSBOROUGH COUNTY
        PROPERTY APPRAISER; HILLSBOROUGH
        COUNTY TAX COLLECTOR; and
        FLORIDA DEPARTMENT OF REVENUE.


       Defendants,



           Plaintiffs Robert Evans (“Plaintiff”), individually and on behalf of a Class (defined

   below) of similarly situated persons, brings this Complaint and alleges the following against the

   Hillsborough County Property Appraiser; Hillsborough County Tax Collector; and the Florida

   Department of Revenue. (“Defendants”), based upon personal knowledge as to himself, and on

   information and belief as to all other matters.

                                 JURISDICTION AND VENUE

  1.         This is an action inter alia for injunctive relief and damages pursuant to

             42 U.S.C.§1983 based upon the continuing violations of Plaintiff’s and the

             Class’ due process rights under the Fifth and Fourteenth Amendments to the

             United States Constitution.




                                                     1
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 2 of 35 PageID 2




  2.      Jurisdiction exists pursuant to 28 U.S.C. §1331 and §1343 based on 42

          U.S.C. §1983 and questions of federal constitutional law. Supplemental

          jurisdiction over state law claims exists pursuant to 28 U.S.C. §1367.

  3.      Jurisdiction exists pursuant to 42 U.S.C. § 1983. Defendants, while acting

          under the color of law, violated constitutional rights of Plaintiff and the

          Class.

  4.      This Court may exercise subject matter jurisdiction over the matters alleged in

          this complaint pursuant to 28 U.S.C. § 1331, and 42 U.S.C. § 1983.

  5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because the

          Defendants are located in this Federal Court District as are the properties

          affected by Defendants’ practices. This Court may exercise supplemental

          subject matter jurisdiction over all of Plaintiffs’ state law claims under 28

          U.S.C. § 1367(a), because each of the state law claims arises out of the same

          events giving rise to the federal law case or controversy alleged herein.

  6.      Venue is proper in the Middle District in that the events and conduct

          complained of herein all occurred in the Middle District.

                                        PARTIES

  7.      Plaintiff, ROBERT EVANS, is a resident of Hillsborough County, Florida,

          which is within the Middle District of Florida, and the owner of homestead

          real property in Hillsborough County, Florida, and all acts complained herein

          occurred within the jurisdiction of this Court.




                                             2
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 3 of 35 PageID 3




  8.      Plaintiff is a citizen of the United States of America and as such is vested

          with the protection and enumerated rights guaranteed under the United States

          Constitution.

  9.      Plaintiff is a citizen of Florida and entitled to benefits and protections of

          the Florida statutes.

  10.     Defendant,      HILLSBOROUGH          COUNTY      PROPERTY        APPRAISER

          (“Property Appraiser”), is the property appraiser for Hillsborough County,

          Florida, which is located in the Middle District of Florida, and who is charged

          with determining the value of all property within the county and with

          determining the ad valorem tax to be paid on taxable property after taxes have

          been levied.

  11.     Defendant, HILLSBOROUGH COUNTY TAX COLLECTOR (“Tax

          Collector”), is the county officer charged with the collection of ad valorem

          taxes levied in Hillsborough County, Florida, which is located in the Middle

          District of Florida.

  12.     Defendant, FLORIDA DEPARTMENT OF REVENUE (“the Department”), is

          a Florida State agency charged with the general supervisory powers over the

          assessment and valuation of real property within the State of Florida.

  13.     At all times material hereto, Defendant(s) were the duly appointed or hired and

          acting as agents of Hillsborough County or the State of Florida and acting in

          their official duty.




                                            3
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 4 of 35 PageID 4




                             GENERAL ALLEGATIONS

  14.     Based on data from the U.S. Census Bureau, there are currently over 343,242

          owner- occupied residential properties within Hillsborough County, Florida.

  15.     The Property Appraiser is charged with assessing the value of all real property

          located in Hillsborough County, Florida, and preparing an assessment roll for

          submission to the Department for approval.

  16.     The Hillsborough Tax Collector is charged with collecting the ad valorem taxes

          as determined by the Property Appraiser.

  17.     The Department is charged with approving or disapproving the assessment roll

          prepared by the Property Appraiser.

  18.     Pursuant to section 192.042, Florida Statutes, all real property in Hillsborough

          County is required to be assessed according to its Just Value (also known as

          Market Value ) as of January 1 of each year.

  19.     The Department has defined “Just Value” as the price at which a property, if

          offered for sale in the open market, with a reasonable time for the seller to find

          a purchaser, would transfer for cash or its equivalent, under prevailing market

          conditions between parties who have knowledge of the uses to which the

          property may be put, both seeking to maximize their gains and neither being in

          a position to take advantage of the exigencies of the other.

  20.     The Just Value of real property is the starting point for ultimately determining

          the Assessed Value upon which taxes against said real property are based.




                                             4
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 5 of 35 PageID 5




  21.     Florida real property owners are afforded certain protections under the Florida

          Constitution for their owner-occupied residences, i.e. their homestead, which

          are exempt from certain taxation pursuant to Article. VII, Section 6 of the

          Florida Constitution.

  22.     Among the benefits inhering to Florida property owners utilizing their

          homestead status is the tax break afforded by article VII, Section 4(d) of the

          Florida Constitution, popularly known as the “Save Our Homes” amendment

          (“SOH Amendment”).

  23.     The SOH Amendment constitutionally restricts the Property Appraiser from

          increasing the annual Assessed Value on homestead property by more than 3%

          or the Consumer Price Index (“CPI”), whichever is lower.

  24.     The SOH Amendment was enacted for the purpose of encouraging the

          preservation of homestead property in the face of ever increasing opportunities

          for real estate development, and rising property values and assessments, and it

          serves this goal by limiting the annual change in property tax assessments on

          homestead exempt property.

  25.     While the SOH Amendment limits the increases in Assessed Value for

          homestead property, the provision does nothing for property owners when they

          sell their homestead properties and use the funds to purchase a new homestead

          property. In such cases, the property owner would lose the accumulated

          difference between the Assessed Value and the Market/Just Value upon the sale

          of their homestead, resulting in a substantial increase in their annual property




                                            5
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 6 of 35 PageID 6




          taxes, even if the value of their new homestead property was not significantly

          different than their prior homestead property.

  26.     Recognizing this inequity, in 2008, Florida voters approved a separate constitutional

          amendment that permits a homeowner to transfer the benefit accrued under the SOH

          Amendment to a new homestead property established within two years of

          abandonment of the prior homestead (i.e. a homeowner purchased a new homestead

          property within two years of selling his/her prior homestead property). See Art. VII,

          §4(d)(8), Fla. Const. The 2008 portability amendment allows a homeowner to

          transfer some, or all, of accrued SOH Amendment benefit to reduce the

          Assessed Value of a qualifying new homestead.

  27.     The 2008 amendment was codified in section 193.155, Florida Statutes.

  28.     The accrued SOH portability benefit is the difference between the Market/Just

          Value and Assessed Value (as capped by the SOH Amendment).

  29.     A visual explanation of SOH portability benefit provided by the Property

          Appraiser is attached as Exhibit “A”.

  30.     Section 193.155, Florida Statutes, and Florida Administrative Code 12D-9.028

          provide a homestead property owner the ability to transfer, in whole or in part,

          the accrued SOH benefits to a new homestead following the abandonment of

          their current homestead.

  31.     In order for a homeowner to take full advantage of accrued SOH

          benefits, the Market/Just Value of the homestead property must be accurate.




                                              6
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 7 of 35 PageID 7




  32.     Since its enactment in 2008, the Property Appraiser has purposefully and

          systematically adopted a scheme and practice of undervaluing the Market/Just

          Value for real property in Hillsborough County by using a “generalized

          average valuation for the real property” rather than the actual sales price of

          the property upon a change of ownership.

  33.     The phrase “generalized average valuation for the real property” has no legal

          definition or descriptive methodology.

  34.     The phase “general average valuation for the real property” is an industry term

          used to describe the valuation approach applied per F.S. 193.011 (2) thru (8)

          where the actual sales price is not available to establish the most accurate Just

          Value.

  35.     This approach typically is used to describe distinguishable geographic market

          trend in values such as the difference in value escalation from zip code to zip

          code versus high demand communities compared to those in less desirable

          locations.

  36.     Applying this approach to individual real properties can produce wide

          variations in estimated Just Value when compared to actual sales prices as no

          two real properties are identical.

  37.     Accrued SOH benefits are considered personal property as they are divisible,

          transferable, individual in nature, and their value can be accurately calculated.




                                               7
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 8 of 35 PageID 8




  38.     The implementation of the Property Appraiser’s scheme has led to the

          increase of the county’s tax revenues to the detriment of homestead property

          owners.

  39.     The Department has known or should have known of the Property Appraiser’s

          actions, and the Department has been complicit in the Property Appraiser’s

          actions in approving the assessment rolls incorporating this scheme.

  40.     The Tax Collector has known or should have known of the Property

          Appraiser’s actions and has participated in the Property Appraiser’s scheme

          through its action in collecting the ad valorem taxes determined by the Property

          Appraiser.

  41.     By adopting this scheme and practice, the Property Appraiser artificially

          lowers the Just/Market Value of homestead properties to amounts below the

          sale prices, which in turn lowers the amount of SOH portability benefits to be

          applied to the new homestead property.

  42.     The effect of the Defendants’ actions are both material and long lasting.

          By way of example and depicted in the chart below, an average Florida

          homeowner, who purchased his property for $300,000 in 2000 and has been in

          his homestead for 15 years, would see the Assessed Value of the property

          increase from $300,000 to $350,000 due to the operation of the SOH

          Amendment which caps annual increases to Assessed Value.




                                            8
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 9 of 35 PageID 9




  43.     Once established at the time of purchase, the increase in Assessed Value is

          limited to the Consumer Price Index for each subsequent year or 3%,

          whichever is lower. With few exceptions, usually it’s the CPI that is applied.

  44.     The Assessed Value is not subject to dramatic market increases in Just Value.

  45.     Increases in Just Value has no economic impact whatsoever in calculating the

          homestead property tax obligations for each subsequent year of ownership.

  46.     The assessment process then begins with the Assessed. Value as the starting

          point in calculating the property tax obligations for each subsequent year of

          ownership.

  47.     After 15 years, the property has increased in act ual value and the

          homeowner sells the homestead property for $600,000 in 2016.

  48.     On or before January 1 of the year following the sale, 2017, the value of

          the property is reviewed by the Property Appraiser. Rather than reflecting

          the homestead’s Market/Just Value as $600,000 (i.e. the         actual sale

          price), the Property Appraiser records a Market/Just Value based on a

          generalized average which is an amount well below $600,000 (ie.

          $450,000 per the chart) resulting in the loss of $150,000 of transferrable

          SOH benefits. See Attached Exhibit “B”.

  49.     If this property owner utilizes the funds to purchases a new homestead for

          the same amount as he sold, i.e. $600,000, the monetary impact of

          Defendants’ scheme will be significant and last throughout the time the

          homeowner owns the new property. As demonstrated in the chart attached




                                            9
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 10 of 35 PageID 10




           hereto as Exhibit. “B”, the failure to properly assess the Just Value will

           result in a $3,000 additional tax burden to the homeowner resulting from

           the failure of porting the accurate accrued SOH benefit.

   50.     By not using the true Market/Just Value of the homestead being established

           by a third party arms-length sale when there is a change of ownership, but

           instead substituting a generalized average valuation for homestead properties,

           the Property Appraiser is violating Hillsborough County and Florida homestead

           property owners’ constitutional rights and cheating them out of hundreds of

           millions of dollars, which amounts to a taking of their property rights.

   51.     The   Property Appraiser’s      scheme    (generalized     average   sales   price

           methodology) is furthered by the time frame in which the property owners are

           notified of the valuation and the short period of the year in which they are

           permitted to challenge the valuation, often leaving the property owner with

           no recourse to recoup or challenge the estimated SOH portability benefits.

   52.     The Property Appraiser sends out a Notice of Proposed Property Taxes

           (“NPPT”) to property owners in mid-August of each year, which sets the

           Market/Just Value, the Assessed Value and ultimately the Taxable Value, for

           each property.

   53.     The assessment rolls for the entire county are typically certified by mid-July

           of each year.

   54.     Under section 194.171(2), Florida Statutes (2019), a property owner must

           bring a lawsuit or file a petition to the Value Adjustment Board challenging




                                             10
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 11 of 35 PageID 11




           their current year tax assessment within 60 days of the certification of the

           assessment. This 60-day period would typically expire mid-September

           depending on the date of certification of the assessment rolls.

   55.     When a homestead property owner sells their property prior to the issuance of

           the NPPT, the NPPT is sent to the new property owner, not the prior property

           owner. The prior property owner would not receive notice of the Property

           Appraiser’s determination as to the updated Market/Just Value of the sold

           homestead, nor the amount of accrued SOH benefits actually transferred from

           his or her former property until mid-August of the following year when the

           Property Appraiser has already transferred ownership. Thus, in many cases, the

           prior property owners would never have an opportunity to challenge their

           accrued SOH portability benefits because they would be provided notice of the

           issue only after the time to challenge had already expired, which is typically in

           mid-September of the prior year, which is a violation of those property owners’

           right to due process under the U.S. and Florida constitutions.

   56.     By way of illustration, if a property owner sold their homestead property

           (Property A) in May 2018 for $600,000, and then used the proceeds to purchase

           another homestead for $600,000 in December 2018 (Property B), the Property

           Appraiser would send the 2018 NPPT for Property A to the new property owner

           who purchased that property in May 2018, as property taxes are assessed in

           arrears. The original property owner would not receive the NPPT for his prior

           homestead. Instead, the original property owner would apply to transfer his




                                             11
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 12 of 35 PageID 12




           accrued SOH portability benefits to Property B to take effect as of January

           1, 2019. The Property Appraiser would not send the original property owner a

           NPPT for Property B, their new homestead, until mid-August 2019 (the

           following year after the prior homestead was sold). Under the Property

           Appraiser’s current practices, the Market/Just Value of Property A would not be

           the sale price of $600,000, but rather would be a lower amount such as $450,000

           based on a generalized average valuation for the real property. The Property

           Appraiser then bases the SOH portability benefit on the $450,000 Market/Just

           value, not the $600,000 sales price, which will result in a substantial reduction

           in the amount of the SOH portability benefit to be transferred. In this example,

           they are deprived of $150,000 of transferrable SOH benefits. The first time the

           original property owner discovers that the Property Appraiser has undervalued

           the Market/Just Value of Property A and subsequently the amount of SOH

           benefits transferred, is when owner receives the 2019 NPPT in mid- August

           2019. However, at that point, the time to challenge Property Appraiser’s

           valuation would have already expired under the Property Appraiser’s current

           interpretation of Florida law. Thus, the homestead property owner is deprived

           of their full SOH portability benefits without notice or an opportunity to be

           heard on the matter.

   57.     The Just Value, Just/Actual Value or Market/Just Value has no bearing in

           calculating the property taxes once the homestead is initially granted and the

           Assessed Value is established. After that point, the Assessed Value is capped,




                                             12
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 13 of 35 PageID 13




           limited in its annual increases by the SOH Amendment, which in turn becomes

           the basis for the annual property tax calculations. Therefore, the homestead

           owner has no reason to challenge calculating their transferrable SOH benefits

           prior to the sale of their homestead, which at that point they are time barred

           from challenging the issue and, thus, are denied due process.

   58.     The Property Appraiser has furthered the scheme by interpreting section

           193.155(8), Florida Statutes, in a manner that allows the determination of

           the SOH portability benefit based on the estimated Market/Just Value of the

           homestead property as of January 1 of the year the property is sold rather

           than the year the homestead exemption is transferred to a new homestead.

   59.     In interpreting section 193.155(8) in this matter, the Property Appraiser

           ensures that homestead property owners will be denied their ability to

           challenge the Property Appraiser’s determination of the Market/Just Value

           of the prior homestead property.

   60.     The Fourteenth Amendment of the United States Constitution

           guarantees Plaintiff the right to due process.

   61.     Defendants, while acting under the color of law, violated Plaintiff’s right to

           due process based upon the Property Appraiser's interpretation of statute

           193.155.

                                      PLAINTIFF’S FACTS

   62.     In September 2000, Plaintiff purchased a townhome located at 920 Harbour

           Bay Drive Tampa, Florida, as his primary homestead residence.




                                              13
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 14 of 35 PageID 14




   63.     Mr. Evans applied for a homestead exemption, which was granted and

           became effective as of January 1, 2001, and this home remained Mr. Evans’

           homestead until sold in October 2016.

   64.     In mid-2016, Mr. Evans was considering selling his townhome, and he was

           interested in learning about the impact such a sale might have on the benefits

           he was entitled to under Art. VII, Sec. 4(d)(8)a. of the Florida Constitution.

   65.     Mr. Evans was unfamiliar with the concept of portability of the SOH

           benefits, he called the Property Appraiser’s office to inquire about the proper

           procedure for applying for the transfer of the SOH benefits. Mr. Evans was

           directed to the Property Appraiser’s website for further information.

   66.     In mid-August 2016, Mr. Evans received the 2016 NPPT for his townhome,

           which showed that his Market/Just Value was $491,531.00 and the Assessed

           Value as $335,341.00. The NPPT stated that the current taxable value is as of

           January 1, 2016. See Attached Exhibit “C”.

   67.     On the NPPT which is the primary informational document regarding the

           property tax assessment procedure sent to every property owner under the

           Explanation of “Property Appraiser Value Information” section, it stated

           “ MARKET (JUST) VALUE – The most probable sale price for a

           property in a competitive, open market involving a willing buyer and a willing

           seller.”

   68.     Mr. Evans decided to move forward with selling his townhome. He hired an

           appraiser and obtained an appraisal report, dated August 29, 2016, that



                                             14
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 15 of 35 PageID 15




           valued his home at $590,000. This amount was substantially higher than the

           2016 Just Value of $491,531 as reported on the 2016 NPPT. See Attached

           Exhibit “D”.

   69.     On September 1, 2016, Mr. Evans visited the Property Appraiser’s office to

           inquire as to what steps, if any, he needed to take to ensure that the Market/Just

           Value of his homestead townhome would accurately reflect its actual present

           cash value once the SOH portability benefit was transferred.

   70.     After presenting the $590,000 appraisal to the Property Appraiser’s office,

           Mr. Evans informed them that the “Just Value” of this homestead was well

           below the actual present cash value and that this would negatively impact the

           amount of benefits he would receive under the SOH provisions. Again, Mr.

           Evans was directed to the Property Appraiser’s website, and not informed that

           under the Property Appraiser’s interpretation of Florida Statutes, of the need to

           timely file a petition to the Value Adjustment Board challenging the

           Market/Just Value assigned to the original homestead prior to its sale.

   71.     On September 19, 2016, Mr. Evans entered into a Residential Purchase and

           Sale Agreement to sell his homestead townhome for $600,000. The sale was to

           close on October 14, 2016. On September 19, 2016, the same day that he signed

           the Residential Purchase and Sale Agreement, Mr. Evans again visited the

           Property Appraiser’s office and expressed his concern that the Market/Just

           Value of his homestead was well below current market value and would

           negatively impact the amount of SOH transferrable benefits available to him.




                                             15
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 16 of 35 PageID 16




           Mr. Evans informed them that he wanted to take whatever necessary steps to

           ensure that the ultimate actual sales price would be used in calculating the

           transferrable SOH benefits versus the Market/Just Value reflected on his

           2016 NPPT. However, the Property Appraiser staff never offered him an

           opportunity to speak with a senior representative, nor informed him of the

           right or necessity to file a petition to the Value Adjustment Board. See Attached

           Exhibit “E”.

   72.     On December 7, 2016, Mr. Evans returned to the Property Appraiser and

           presented his Purchase and Sale Agreement and his closing documents, the

           recent appraisal, and the 2016 NPPT for both his townhome and his new

           primary residence located at 7207 Alafia Ridge Road, Riverview, Florida. Mr.

           Evans again raised his concern about the Market/Just Value and its impact on

           the SOH transferrable benefits. While at the Property Appraiser’s office, Mr.

           Evans submitted the required application to transfer his SOH benefits to his

           new homestead which would take effect on January 1, 2017. The Property

           Appraiser staff informed Mr. Evans that the Property Appraiser would update

           the Market/Just Value as of January 1, 2017, when the SOH benefit is actually

           transferred to the new homestead. Based on these representations, Mr. Evans

           took no further action. See Attached Exhibit “F”.

   73.     In mid-August 2017, Mr. Evans received the 2017 NPPT for his new

           homestead located at 7207 Alafia Ridge Road, Riverview, Florida.

           Contrary to the representations of the Property Appraiser’s office, the




                                             16
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 17 of 35 PageID 17




           actual amount of accrued SOH benefits applicable to portability to the new

           homestead was based on the 2016 “estimated” Market/Just Value of $491,531

           and not the actual 2017 Market/Just Value as of January 1, 2017, which

           should have been based on the sales price or present cash value of $600.000.

           See Attached Exhibit “G”.

   74.     Mr. Evans calculated that the Property Appraiser’s failure to reassess the

           Market/Just Value as of January 1, 2017, will cause him to suffer an annual

           loss of $2,070.99, in perpetuity.

   75.     After bringing this issue to the attention of the Property Appraiser and after

           several conversations with staff in the Property Appraiser’s office, Mr. Evans,

           for the first time, was told that the Property Appraiser would not correct the

           amount of the SOH benefits transferred to his new homestead as of January 1,

           2017.

   76.     In response, Mr. Evans requested an informal conference in writing on

           September 5,2017, as afforded by section 192.0105(2)(a) Florida Statutes, and

           he also filed a Petition to the Value Adjustment Board (“VAB”) seeking to

           challenge the SOH benefits applied to his new homestead as of January 1,

           2017, well before the September 12, 2017, filing deadline. See Attached

           Exhibit “H”.

   77.     The Property Appraiser failed to respond to Mr. Evans’ request for

           an informal conference as required by statute.




                                               17
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 18 of 35 PageID 18




   78.     On October 19, 2017, a VAB hearing was held. The next day, the VAB

           representative contacted Mr. Evans and offered to set a new hearing due to

           the Special Magistrate falling asleep. The second hearing was scheduled for

           December 4, 2017, before a new Special Magistrate.

   79.     The second, Special Magistrate made a recommendation for denial based

           on her conclusion that Mr. Evans could not challenge the 2016 Market/Just

           Value of his prior homestead property as the deadline of September 13, 2016

           had passed. See Attached Exhibit “I”.

   80.     This ruling was irrelevant as it did not address the issue before the tribunal,

           as Mr. Evans was challenging the 2017 tax assessment of his new

           homestead.

   81.     Mr. Evans challenged the recommendation of denial. Based on his challenge,

           the VAB authorized a third VAB hearing.

   82.     February 9, 2018, the third VAB hearing was conducted before a new Special

           Magistrate. Mr. Evans argued that section 193.155(3)(a) and section

           192.042, Florida Statutes, mandate that real property, upon change of

           ownership, be reassessed to its Market/Just Value as of January 1 each year,

           and that, in determining the SOH portability benefit, the Property Appraiser was

           to use the Market/Just Value as determined as of January 1 of the year the

           transfer of the SOH benefit is actually made.        In this way, the homeowner

           would obtain the fair and most accurate SOH benefit. See Attached Exhibit “J”.




                                              18
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 19 of 35 PageID 19




   83.         On February 24, 2018, the third Special Magistrate issued a recommendation

               for denial based on her conclusion that the Property Appraiser could not adjust

               the Market /Just Value of the prior homestead sold in 2016 for portability

               purposes, in order to accurately apply the sales price of the prior homestead in

               adjusting the amount of accrued SOH benefits transferred to the new homestead

               as requested by Mr. Evans. See Attached Exhibit “K”.

                                   CLASS ACTION ALLEGATIONS

         All sellers of homestead properties (“Properties”) located in Hillsborough County

         where the current property taxes are based, in part on a SOH benefit ported from such

         Properties (“Class”).

   84.         Plaintiff brings this suit as a class action on behalf of himself and on behalf of

               all others similarly situated pursuant to Rule 23 (b)(2), (b)(3), and (c)(4) of the

               Florida Rules of Civil Procedure. Plaintiff seeks certification of a Class as

               defined below:

   85.         Excluded from the Class are officers, directors, and legal representatives of

               Defendants, and the Judges and Court personnel in this case and any members

               of their immediate families.

   86.         Numerosity: Fed.R.Civ.P. 23(a)(1). The Class Members are so numerous that

               joinder of all Members is impractical. While the exact number of Class Members

               is unknown to the Plaintiff at this time, upon information and belief, there are

               thousands of affected individuals. The exact number is generally ascertainable




                                                 19
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 20 of 35 PageID 20




           by appropriate discovery as the identity of the Class Members is a matter of

           record maintained by Defendants.

   87.     Commonality: Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law

           and fact common to the Class that predominate over any questions affecting

           only individual Class Members. These common questions of law and fact

           include, without limitation:

         a. Whether Defendants were obligated to accurately determine the

            Just/Market Value of homestead properties;

         b. Whether Defendants failed to accurately determine the Just/Market Value

            of homestead properties by using the generalized average sales price

            methodology;

         c. Whether Defendants, by using the generalized average sales price

            methodology, misrepresented the Just/Market value of homestead

            properties;

         d. Whether Defendants breached their statutory duty under Florida Statutes

            Section 192.042(1);

         e. Whether Defendants breached their statutory duties under Florida Statutes

            Section 193.155(8);

         f. Whether Defendants were negligent in using the generalized average sales

            price methodology in calculating Just/Market Value of homestead properties;




                                            20
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 21 of 35 PageID 21




         g. Whether Plaintiffs and Class Members are entitled to actual, damages,

            statutory damages, and/or punitive damages as a result of Defendant’s

            wrongful conduct; and

         h. Whether Plaintiffs and Class Members are entitled to injunctive relief

            to redress the imminent and currently ongoing harm as a result of the

            Defendants’ conduct.

         i. Whether Defendants violated the Class Members constitutional right to

            due process by the taking of a tangible asset;

         j. Whether Defendants violated the Class Members constitutional rights

            under 42 USCA 1983, 5th amendment to the United States Constitution

            and 14th amendment to the United States Constitution.

   88.     Typicality: Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of those of

           other Class Members because Plaintiff, like every other Class Member, was the

           owner of a homestead property with a incorrectly calculated Just/Market Value

           that subsequently affected the value of the SOH benefit and the amount of

           property taxes he currently pays. Plaintiff’s claims are typical of those of the

           other Class Members because, inter alia, all Members of the Class were injured

           through the common misconduct of Defendants. Plaintiff is advancing the same

           claims and legal theories on behalf of himself and all other Class Members, and

           there are no defenses that are unique to Plaintiff. Plaintiff’s claims and those of

           Class Members arise from the same operative facts and are based on the same

           legal theories.




                                              21
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 22 of 35 PageID 22




   89.     Policies Generally Applicable to the Class: This class action is also

           appropriate for certification because Defendants have acted or refused to act

           on grounds generally applicable to the Class, thereby requiring the Court’s

           imposition of uniform relief to ensure compatible standards of conduct toward

           the Class Members, and making final injunctive relief appropriate with

           respect to the Class as a whole. Defendant’s policies challenged herein apply

           to and affect Class Members uniformly and Plaintiff’s challenge of these

           policies hinges on Defendant’s conduct with respect to the Class as a whole,

           not on facts or law applicable only to Plaintiff.

   90.     Adequacy of Representation: Fed. R. Civ. P. 23(a)(4). Plaintiff will fairly and

           adequately represent and protect the interests of the Class in that they have no

           disabling conflicts of interest that would be antagonistic to those of the other

           Members of the Class. Plaintiff seeks no relief that is antagonistic or adverse

           to the Members of the Class and the infringement of the rights and the

           damages he has suffered are typical of other Class Members. Plaintiff has

           retained counsel experienced in complex consumer class actions, litigation,

           and Plaintiff intends to prosecute this action vigorously.

   91.     Superiority of Class Action: Fed. R. Civ. P. 23(b)(3). The class litigation is an

           appropriate method for fair and efficient adjudication of the claims involved.

           Class action treatment is superior to all other available methods for the fair

           and efficient adjudication of the controversy alleged herein; it will permit a

           large number of Class Members to prosecute their common claims in a single




                                              22
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 23 of 35 PageID 23




           forum simultaneously, efficiently, and without the unnecessary duplication of

           evidence, effort, and expense that hundreds of individual actions would

           require. Class action treatment will permit the adjudication of relatively

           modest claims by certain Class Members, who could not individually afford to

           litigate a complex claim against the government like Defendant. Further, even

           for those Class Members who could afford to litigate such a claim, it would

           still be economically impractical and impose a burden on the courts.

   92.     The nature of this action and the nature of laws available to Plaintiff and the

           Class make the use of the class action device a particularly efficient and

           appropriate procedure to afford relief to Plaintiff and the Class for the wrongs

           alleged because Defendants would necessarily gain an unconscionable

           advantage since it would be able to exploit and overwhelm the limited

           resources of each individual Class Member with superior financial and legal

           resources; the costs of individual suits could unreasonably consume the

           amounts that would be recovered; proof of a common course of conduct to

           which Plaintiff was exposed is representative of that experienced by the Class

           and will establish the right of each Class Member to recover on the cause of

           action alleged; and individual actions would create a risk of inconsistent

           results and would be unnecessary and duplicative of this litigation.

   93.     The litigation of the claims brought herein is manageable. Defendants’

           uniform conduct, the consistent provisions of the relevant laws, and the

           ascertainable identities of Class Members demonstrates that there would be




                                             23
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 24 of 35 PageID 24




           no significant manageability problems with prosecuting this lawsuit as a

           class action.

   94.     Adequate notice can be given to Class Members directly using information

           maintained in Defendants’ records.

   95.     Defendants have acted or refused to act on grounds generally applicable to

           the Class and, accordingly, final injunctive or corresponding declaratory

           relief with regard to the Class Members as a whole is appropriate under Rule

           23(b)(2) of the Federal Rules of Civil Procedure.

   96.     Unless a Class-wide injunction is issued, Defendants will continue to act

           unlawfully as set forth in this Complaint.

   97.     Likewise, particular issues under Rule 23(c)(4) are appropriate for

           certification because such claims present only particular, common issues, the

           resolution of which would advance the disposition of this matter and the

           parties’ interests therein.

                                 COUNT I
            VIOLATION OF THE RIGHT TO DUE PROCESS PRIOR TO THE
              TAKING OF PROPERTY RIGHTS 42 USC §1983-FIFTH AND
             FOURTEENTH AMENDMENTS OF THE U.S. CONSTITUTION

   98.     Plaintiff realleges and incorporates by reference the allegations set forth

           above in lines 1 through 97 as though fully set forth herein.

   99.     The Property Appraiser is charged under Florida law with determining

           the taxes to be assessed in Hillsborough County against real property

           situated within the County.




                                             24
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 25 of 35 PageID 25




   100.    Homestead property owners within Hillsborough County, and

           throughout Florida, have the right to obtain a SOH portability benefit

           consistent with their full SOH Amendment protections.

   101.    The Property Appraiser’s actions in undervaluing the Market/Just

           Value of homestead property impermissibly reduces the SOH

           portability benefit of homestead property owners.

   102.    In adopting an interpretation of section 194.171(2) that would allow the

           Property Appraiser to set the SOH portability benefit without providing

           notice to the affected property owner, the Property Appraiser is denying

           homestead property owners, knowledge and an opportunity to challenge

           the determination of the Market/Just Value of the prior homestead

           property.

   103.    These actions are blatant violation of property owners’ due process rights

           under the Fifth and Fourteenth Amendments of the U.S. Constitution.

   104.    Specifically, the Property Appraiser and his employees and agents are violating

           Plaintiff’s Fifth and Fourteenth Amendment right; that a citizen shall not

           be deprived of property, without due process of law.

   105.    The Property Appraiser and his employees and agents were acting under

           the color of state law in violating the Plaintiff’s rights.

   106.    Plaintiff states that the acts of the Property Appraiser and his employees and

           agents are intentional and that, at minimum, the Property Appraiser is




                                               25
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 26 of 35 PageID 26




           deliberately indifferent to the likely consequences of his actions in depriving

           Plaintiff of his property rights without due process.

   107.    The Tax Collector and his employees and agents have approved and

           participated in the Property Appraiser’s act of collecting the higher taxes from

           Plaintiff when he knew or should have known that Plaintiff was not afforded

           due process and that such taxes were imposed without lawful justification.

   108.    The Department and its employees and agents have approved of and

           participated in the Property Appraiser’s scheme; through its action of

           reviewing and approving the assessment rolls, that included the imputing

           higher taxes and undervaluing Just Values when they knew or should have

           known that Plaintiff was not afforded due process and that such taxes were

           imposed without lawful justification.

   109.    As a direct and proximate consequence of these unlawful acts, Plaintiff

           has suffered and continue to suffer loss of his real property value and

           damages in the form of higher property taxes. Plaintiff is entitled to

           compensatory damages, prospective.

   110.    Unless this Court imposes an injunction to prohibit Defendants’ actions in

           the future, Plaintiff will continue to suffer harm.

   111.    Plaintiff has incurred attorney’s fees in bringing this action and is

           entitled to be compensated for his attorney’s fees and costs.




                                              26
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 27 of 35 PageID 27




          WHEREFORE, Plaintiff respectfully prays that this Court grant him a n d

   c l a s s m e m b e r s compensatory damages, prospective damages and injunctive relief as

   well as attorney’s fees and costs and such other relief this Court deems just and proper.

                                COUNT II
               DECLARATORY JUDGMENT ACTION UNDER CHAPTER 86,
                FLORIDA STATUTES VIOLATION OF SECTION 192.042(1),
                      FLORIDA STATUTES AND 42 U.S.C. §1983

   112.      Plaintiff realleges and incorporates by reference the allegations set forth

             above in lines 1 through 97 as though fully set forth herein.

   113.      The Plaintiff is a citizen of Florida and entitled to benefits and protections of

             the Florida statutes.

   114.      The Property Appraiser is charged under Florida law with determining the

             taxes to be assessed in Hillsborough County against real property situated

             within the County.

   115.      Pursuant to section 192.042(1), Florida Statutes, the Property Appraiser

             has a duty to assess real property at its Market/Just Value as of January 1

             of each year.

   116.      The Property Appraiser and his employees and agents have breached their

             statutory duty in failing to assess real property at its Market/Just Value.

   117.      Rather than assessing homestead property at its Market/Just Value, based upon

             the actual sales price upon a change of ownership, the Property Appraiser and

             his employees and agents        are using a generalized average sales price

             methodology to set Market/Just Values that consistently and




                                                27
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 28 of 35 PageID 28




             systematically undervalue homestead properties below their true Market/Just

             Values, which is a violation of Florida law.

   118.      There is a bona fide, actual, and present controversy between the parties as to

             the proper methodology for determining the Market/Just Value of homestead

             property, upon a change of ownership, within the County.

   119.      As a direct and proximate consequence of these unlawful acts, Plaintiff has

             suffered and continue to suffer loss of his real property value and damages

             in the form of higher property taxes.

   120.      As result, Plaintiff requests that this Court declare that:

             a. The Property Appraiser is required to use the sales price of

                 homesteaded real property in determining Market/Just Value upon a

                 change of ownership.

             b. The use of a generalized average sales price methodology does not

                 satisfy the requirements of section 194.042(1) as a matter of law.

   121.      Additionally, this Court should issue injunctive relief in the form of preventing

             the Property Appraiser from any further violations of the law regarding its

             Market/Just Value determinations.

   122.      Plaintiff has incurred attorney’s fees in bringing this action and is

             entitled to be compensated for his attorney’s fees and costs.

          WHEREFORE, Plaintiff respectfully prays that this Court enter a declaration as

   set forth above and injunctive relief as well as attorney’s fees and costs and such other

   relief this Court deems just and proper.




                                                28
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 29 of 35 PageID 29




                              COUNT III
           DECLARATORY JUDGMENT ACTION UNDER CHAPTER 86,
            FLORIDA STATUTES VIOLATION OF SECTION 193.155(8),
                          FLORIDA STATUTES

   123.    Plaintiff realleges and incorporates by reference the allegations set forth

           above in lines 1 through 97 as though fully set forth herein.

   124.    The Property Appraiser is charged under Florida law with determining the

           taxes to be assessed in Hillsborough County against real property situated

           within the County.

   125.    Pursuant to section 193.155(8), Florida Statutes, the Property Appraiser

           has a duty to assess new homestead property as of January 1 of each year.

   126.    Pursuant to section 193.155(8), the Assessed Value of the new

           homestead equals the Market/Just Value of the new homestead less the

           amount equal to the lessor of $500,000 or the difference between the

           Market/Just Value and Assessed Value of the immediate prior

           homestead.

   127.    Additionally, under 193.155, as to the immediate prior homestead, the

           Property Appraiser is required to utilize the Market/Just Value as

           determined on January 1 of the year the homestead exemption is

           transferred, i.e. the year following the sale and abandonment of the prior

           homestead for the new homestead as statute 193.155 was being

           misinterpreted and applied by the Property Appraiser.

   128.    Plaintiff timely filed the appropriate applications in 2016 to transfer his

           accrued SOH benefits from his prior homestead, following the sale and change



                                              29
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 30 of 35 PageID 30




           of ownership, to his new homestead, effective January 1, 2017, and thus, the

           Property Appraiser was required to use the actual sales price as the

           Market/Just Value of his prior homestead as of January 1, 2017, in

           determining the SOH portability benefits to be transferred to his new

           homestead property.

   129.    The Property Appraiser failed to use the January 1, 2017, actual

           Market/Just Value of his prior homestead, and instead, the Property

           Appraiser utilized the estimated Market/Just Value of the prior

           homestead as determined for January 1, 2016.

   130.    There is a bona fide, actual, and present controversy between the parties

           as to the proper methodology for determining the Assessed Value of

           Plaintiff’s new homestead property.

   131.    As a direct and proximate consequence of the Property Appraiser’s

           interpretation of section 193.155, Plaintiff has suffered and continues to

           suffer damages in the form of higher property taxes.

   132.    Plaintiff requests that this Court declare that the Property Appraiser is

           required to utilize the actual sales price as the Market/Just Value of

           Plaintiff’s prior homestead property as of January 1, 2017, in calculating the

           accurate amount of accrued SOH benefits transferred to his new homestead

           as of same date.




                                              30
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 31 of 35 PageID 31




   133.      This Court should also direct the Property Appraiser to reimburse

             Plaintiff for all overpayments stemming from its improper calculation

             of the Assessed Value of Plaintiff’s new homestead property.

   134.      Plaintiff has incurred attorney’s fees in bringing this action and is

             entitled to be compensated for his attorney’s fees and costs.

          WHEREFORE, Plaintiff respectfully prays that this Court enter a declaration as

   set forth above, award compensatory damages, and injunctive relief as well as attorney’s

   fees and costs and such other relief this Court deems just and proper.

                                  COUNT IV
                        NEGLIGENCT MISREPRESENTATION

   135.      Plaintiff realleges and incorporates by reference the allegations set forth

             above in lines 1 through 97 as though fully set forth herein.

   136.      The Property Appraiser is charged under Florida law with determining

             the taxes to be assessed in Hillsborough County against real property

             situated within the County.

   137.      Section 192.0105, Florida Statutes (2016), granted Plaintiff a statutory right to

             be informed during the tax collection process of the taxes due and estimated

             taxes as well as the application of homestead tax exemptions to the actual or

             proposed taxes.

   138.      Thus, Florida law confers a special duty on the Property Appraiser to

             accurately inform a citizen, such as Plaintiff, of the taxes owed and

             estimated taxes.




                                                31
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 32 of 35 PageID 32




   139.      The Property Appraiser and his employees and agents negligently advised

             Plaintiff, improperly, that it would reassess the Market/Just Value of his prior

             homestead property as of January 1, 2017, in determining Plaintiff’s SOH

             portability benefits.

   140.      The Property Appraiser and his employees and agents knew or should have

             known that Plaintiff would rely on the Property Appraiser’s representation.

   141.      At the time the representations were made, the Property Appraiser and his

             employees and agents knew or should have known that the representation was

             false or inaccurate as the Property Appraiser did not intend to reassess the

             Market/Just Value of his prior homestead property as of January 1, 2017 for

             purposes of determining the SOH portability benefits due Plaintiff.

   142.      As a result of the Property Appraiser’s misrepresentation, Plaintiff has

             suffered actual and prospective damages.

   143.      Plaintiff has incurred attorney’s fees in bringing this action and is entitled to

             be compensated for his attorney’s fees and costs.

          WHEREFORE, Plaintiff respectfully prays that this Court grant him

   compensatory as well as attorney’s fees and costs and such other relief this Court

   deems just and proper.

                                         COUNT V
                                     GROSS NEGLIGENCE

   144.      Plaintiff realleges and incorporates by reference the allegations set forth in

             lines 1 through 97 and 98 through 143 as though fully set forth herein.




                                                32
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 33 of 35 PageID 33




   145.    The Property Appraiser is charged under Florida law with determining the

           taxes to be assessed in Hillsborough County against real property situated

           within the County.

   146.    Section 192.0105(2)(a), Florida Statutes, granted Plaintiff a statutory right to

           an informal conference with the Property Appraiser to present facts to

           support changing a tax assessment and the right to file a petition to the Value

           Adjudgment Board to challenge a tax assessment.

   147.    Thus, Florida law confers a special duty on the Property Appraiser to

           accurately inform a citizen, such as Plaintiff, of his rights to challenge a tax

           assessment and to properly and timely submit petitions to the Value

           Adjustment Board upon notice that a citizen wishes to challenge a tax

           assessment.

   148.    The Property Appraiser and his employees and agents failed to advise Plaintiff

           of his need to file a petition with the Value Adjustment Board prior to the

           September 13, 2016 deadline if he wished to challenge the 2016 Market/Just

           Value determining of his prior homestead property in that a below Market

           Value may have a negative impact on the amount of SOH benefits available

           for transfer should he proceed with the sale of his original homestead.

   149.    The actions of the Property Appears and / or his staff constitute “Intentional

           Misconduct”.

   150.    According to the Florida Statutes, section 768.72(2)(a), “Intentional

           misconduct” means that the defendant had actual knowledge of the




                                              33
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 34 of 35 PageID 34




           wrongfulness of the conduct and the high probability that injury or damage

           to the claimant would result and, despite that knowledge, intentionally

           pursued that course of conduct, resulting in injury or damage.

   151.    In the alternative, the actions of the Property Appears and / or his staff

           constitute “Gross Negligence”.

   152.    According to the Florida Statutes, section 768.72(2)(b), “Gross negligence”

           means that the defendant’s conduct was so reckless or wanting in care that it

           constituted a conscious disregard or indifference to the life, safety, or rights

           of persons exposed to such conduct.

   153.    As a direct and proximate result of the Property Appraiser’s breach of his

           duties, Plaintiff suffered actual and prospective damages.

   154.    Plaintiff has incurred attorney’s fees in bringing this action and is

           entitled to be compensated for his attorney’s fees and costs.




                          (INTENTIONALLY LEFT BLANK)




                                              34
Case 8:20-cv-02006-VMC-AAS Document 1 Filed 08/27/20 Page 35 of 35 PageID 35




                                        JURY TRIAL DEMANDED

          Plaintiff requests a jury trial as to all issues in this case.

   This is the 27th day of Aug, 2020.

   /s/ Robert D. Evans
   Robert D. Evans


                                           Respectfully submitted,

                                           /s/J. Benton Stewart, II
                                           J. Benton Stewart, II, Esquire
                                           FL Bar No.: 0126969
                                           Stewart Law, P.L.L.C.
                                           11705 Boyette Road, Suite 205
                                           Riverview Florida, 33569
                                           Counsel for Plaintiff
                                           Telephone: (813) 354-6446
                                           bstewart@trialwork.net


                                           MORGAN & MORGAN
                                           COMPLEX LITIGATION GROUP

                                           /s/ John A. Yanchunis_______
                                           John A. Yanchunis
                                           Patrick A. Barthle
                                           201 N. Franklin St., 7th Floor
                                           Tampa, FL 33602
                                           Telephone: (813) 223-5505
                                           Facsimile: (813) 222-2434
                                           jyanchunis@forthepeople.com
                                           pbarthle@forthepeople.com




                                                  35
